Citation Nr: 1500451	
Decision Date: 01/06/15    Archive Date: 01/13/15

DOCKET NO.  11-17 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to basic eligibility for VA educational assistance benefits under 38 U.S.C.A. Chapter 30 (Montgomery GI Bill (MGIB)). 


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

The Veteran, his parents, and his brother


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel


INTRODUCTION

The Veteran had active service in the United States Navy from January 14, 1988, to February 26, 1988.  His discharge was designated as "uncharacterized." 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In February 2012, the Veteran and his parents presented testimony at a travel board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is associated with the claims folder.  

The Board remanded the appeal in May 2014 for further development.  The case has since been returned to the Board for appellate review.  

A review of the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS) reveals additional documents that were reviewed by the Board.  



FINDINGS OF FACT

1. The Veteran elected not to receive Chapter 30 MGIB educational benefits and did not withdraw his election.  

2.  The Veteran had less than two months of active duty and received an uncharacterized discharge.




CONCLUSION OF LAW

The requirements for basic eligibility for MGIB educational assistance benefits under Chapter 30, Title 38, United States Code, have not been met.  38 U.S.C.A. §§ 3011, 5107 (West 2014); 38 C.F.R. §§ 21.7042, 21.7045 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

For educational assistance claims, the regulations delineating the specific notification and assistance requirements are set forth in 38 C.F.R. §§ 21.1031 (duty to notify), 21.1032 (duty to assist).  Under 38 C.F.R. § 21.1031(b), "if a formal claim for educational assistance is incomplete, or if VA requires additional information or evidence to adjudicate the claim, VA will notify the claimant of the evidence and/or information necessary to complete or adjudicate the claim and the time limit provisions of § 21.1032."  Presumably, these provisions apply to MGIB Chapter 30 educational benefits as well.  In the present case, the Board acknowledges no duty to notify letter was sent to the Veteran. 

In any event, the Veteran's personal statements demonstrate that he had actual knowledge of what evidence is required to establish Chapter 30 MGIB educational benefits in the present case.  Furthermore, the Board concludes that a reasonable person in the Veteran's position would have known from the information he received what he was required to submit in order to substantiate his education claim.  See Mlechick v. Mansfield, 503 F.3d 1340, 1345 (Fed. Cir. 2007) (noting that defects in notice are not prejudicial where the claimant had actual knowledge or a reasonable person could be expected to understand from the information provided).  To that end, the Veteran presented argument at the February 2012 hearing (pages 4-7) that he does not remember ever signing any document choosing not to enroll in Chapter 30 MGIB benefits.  The Veteran has emphasized that he wanted to continue his education after leaving the Navy in 1988.  See January 2011 NOD.  In addition, the May 2011 Statement of the Case (SOC) and August 2014 SSOC provided the Veteran with a summary of the pertinent evidence as to the Chapter 30 MGIB issue, a citation to the pertinent laws and regulations governing this issue, and a summary of the reasons and bases for the RO's decision to deny the Veteran VA educational benefits.  Notably, the SOC provided a copy of the pertinent regulation (§ 21.7042) with regard to the issue of whether the Veteran elected not to receive VA educational benefits.  Thus, the Board is satisfied the Veteran was afforded a meaningful opportunity to participate in the adjudication of the Chapter 30 MGIB issue on appeal.  Overton v. Nicholson, 20 Vet. App. 427, 435 (2006).  

In addition, the Veteran testified at a hearing before the undersigned Veterans Law Judge in February 2012.  The undersigned Veterans Law Judge set forth the issue to be discussed, clarified the Veteran's contentions, and elicited further information as when appropriate.  The hearing focused on the central issue in the present case - whether the Veteran signed any document declining enrollment in the MGIB program.  The undersigned Veterans Law Judge also discussed securing potential documentation to confirm the Department of Defense (DOD's) finding that the Veteran did not enroll in the MGIB program upon entrance into active duty.  As such, the Board finds that VA complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  Overall, the hearing was legally sufficient, and there has been no allegation to the contrary.  Moreover, the Veteran has not requested another hearing.  

With respect to the duty to assist, the AOJ has secured DOD records, service treatment records, a DD Form 214, and service personnel records.  The Veteran has also submitted personal statements and hearing testimony.  The DOD further indicated in a June 2014 response that it did not possess any copies of the Veteran's DD Form 2366 that he signed upon entrance into active duty.  

With regard to the previous May 2014 Board remand, the Board finds that the AOJ substantially complied with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  See also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial compliance would be required, not strict compliance).  The Board notes that the DOD attempted but was not able to secure any DD Form 2366 (MGIB Basic Enrollment Form) or finance/pay records for the Veteran.  

In summary, the Board concludes that the Veteran was provided the opportunity to meaningfully participate in the adjudication of his Chapter 30 MGIB claim and did in fact participate.  Washington v. Nicolson, 21 Vet. App. 191 (2007).  For these reasons, the Board concludes that VA has fulfilled the duty to assist to the Veteran in this case.  Hence, there is no error or issue that precludes the Board from addressing the merits of the above issue on appeal.


II.  Law and Analysis

Basic educational assistance benefits under the provisions of Chapter 30 Montgomery GI Bill (MGIB), provides, among other things, an educational assistance program to assist in the readjustment of members of the Armed Forces to civilian life after their separation from military service.  38 U.S.C.A. § 3001.  The program is available to individuals who meet certain criteria of basic eligibility.  38 U.S.C.A. § 3011; 38 C.F.R. §§ 21.7040, 21.7042. 

The governing law specifies that an individual, who after June 30, 1985, first becomes a member of the Armed Forces, may elect not to enroll in educational assistance under Chapter 30, Title 38, United States Code.  This election must be made at the time the individual initially enters active duty as a member of the Armed Forces.  An individual who makes such an election is not eligible for educational assistance under Chapter 30 unless he or she withdraws the election not to enroll as provided in Sec. 21.7042(c) or in Sec. 21.7045(b) or (c) of this part.  See 38 U.S.C.A. § 3011(c)(1); 38 C.F.R. § 21.7042(f).

The Veteran only served on active service for a short time period from January 14, 1988, to February 26, 1988.  His discharge was designated as "uncharacterized."  His service personnel records and DD Form 214 show that he received an administrative discharge (entry level separation) for unsatisfactory performance and conduct.  His service personnel records further indicate that he exhibited "a failure to adapt to the naval environment."  He was deemed "unqualified" with no potential for future service.  His reenlistment code of RE-4 meant that he was prohibited reenlistment in any branch of military service.  A February 1988 service personnel record that was signed by the Veteran reveals that he did not object to the separation.   Most importantly, a computer printout from the DOD states that the Veteran elected not to enroll in Chapter 30 benefits.  In other words, upon entry into service, he declined participation in the MGIB program.  However, the Veteran disputes the DOD's findings.  He claims that he is entitled to MGIB benefits because he did not sign any document declining enrollment in the MGIB program.  See February 2012 hearing testimony at pages 4-7.  

Nevertheless, upon review of the evidence of record, the Board finds the Veteran's claim for Chapter 30 MGIB educational benefits must be denied.  The most probative evidence of record indicates that the Veteran elected not to enroll in Chapter 30 benefits and also did not withdraw his original election.  38 C.F.R. § 21.7042(c), (f).  Again, a computer printout from the DOD states that the Veteran elected not to enroll in Chapter 30 benefits.  In addition, in a June 2014 response to development, DOD confirmed that their documentation indicates that the Veteran declined to enroll in Chapter 30 MGIB benefits.  The DOD added that a $1,200 enrollment fee for MGIB benefits was not deducted from the Veteran's pay account, which makes sense if he was in the service for only a month and 13 days.  The Veteran did not submit any documentation that contradicted DOD's findings.   Moreover, the Veteran's DD Form 214 provides in Box 15 that the Veteran did not contribute to the Post-Vietnam Era Veteran's Educational Assistance Program.  The Veteran's signature is on the DD Form 214.  If the Veteran had actually enrolled in the MGIB program, his basic pay would have been reduced by $100 for each of the first 12 months that he was entitled to basic pay.  See 38 C.F.R. § 21.7042(g).  Finally, the Veteran has not asserted and the evidence does not otherwise show that he withdrew his original election not to enroll.  See 38 C.F.R. §§ 21.7042(c), 21.7045(b), 21.7045(c).  In light of the above, the most probative evidence of record weighs against the Veteran's assertions. 

In any event, the Board finds that the Veteran is otherwise disqualified from eligibility for the foregoing education benefits.  On this issue, claimants may establish eligibility for basic educational assistance under Chapter 30 by satisfying certain service prerequisites.  Under 38 U.S.C.A. § 3011(a)(1)(A) and 38 C.F.R. § 21.7042(a)(1), an individual may establish eligibility by showing that he or she first entered on active duty as a member of the Armed Forces after June 30, 1985.  38 U.S.C.A. § 3011(a)(1)(A)(1) (West 2002); 38 C.F.R. § 21.7042(a)(2) (2014).  The individual also must demonstrate that he or she served at least three years of continuous active duty, or at least two years if the individual's initial obligated period of active duty was less than three years.  Id.  Specifically applicable to this case is 38 C.F.R. § 21.7042(a)(4) (2014), which provides that after completing the service requirements of § 21.7042(a), an individual must: continue on active duty, or; be discharged from service with an honorable discharge, or; be released after service on active duty characterized by the Secretary concerned as honorable service, and be placed on the retired list, or be transferred to the Fleet Reserve or Fleet Marine Corps Reserve, or be placed on the temporary disability retired list, or; be released from active duty for further service in a reserve component of the Armed Forces after service on active duty characterized by the Secretary concerned as honorable service.  Id. 
 
Significantly, the Veteran's DD Form 214 documents that he received an "uncharacterized" discharge from service and did not complete his first full term of service.  The Veteran did not serve the minimum number of years required under 38 C.F.R. § 21.7042(a)(2).  Moreover, given the character of the Veteran discharge, he does not meet the eligibility requirements for Chapter 30 benefits under 38 C.F.R. § 21.7042(a)(4) (2014).  That is, his discharge was not "honorable."  Thus, under 38 C.F.R. § 21.7042(a)(4), because the Veteran was not given an "honorable" discharge, he is not eligible for VA educational assistance benefits under the MGIB, Chapter 30, Title 38, United States Code.  The Veteran's claim could also be denied on this based.  

While the Board is certainly sympathetic to the Veteran's claim and particular circumstances, it is bound by the law and is without authority to grant benefits on the basis of equity.  38 U.S.C.A. §§ 503, 7104 (West 2002); Harvey v. Brown, 6 Vet. App. 416 (1994).  VA is bound by the applicable law and regulations as written.  38 U.S.C.A. § 7104(c).  The Courts have held that "no equities, no matter how compelling, can create a right to payment out of the United States Treasury which has not been provided for by Congress."  Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992) [citing Office of Personnel Management v. Richmond, 496 U.S. 414, 426 (1990)].  As there is no evidence that the Veteran withdrew his election not to enroll in Chapter 30 MGIB benefits, the Board cannot grant the Veteran's claim at this time.  In the present case, there simply is no provision of law in which the Board may grant the Veteran the benefits sought.  

For the foregoing reasons, the Board finds that the requirements for eligibility for MGIB educational assistance benefits pursuant to 38 U.S.C. Chapter 30 are not met.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  


ORDER

Basic eligibility for VA educational assistance benefits under 38 U.S.C.A. Chapter 30 (Montgomery GI Bill) is denied.  




____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


